Title: To George Washington from John Wilcocks, Jr., 29 June 1793
From: Wilcocks, John Jr.
To: Washington, George



Honored & Dear Sir
Exeter (Devonshire) [England]  June 29 1793

From my Wifes Father, the Revd Mr James Madgwick, whose parents & other relations lived at Cerne[,] Wareham & Poole in Dorset, I learn, your Ancestors and his, were the same, Mrs Jolliffe of Poole, my Father-in-law’s Aunt, being a Washington, being some Years since, when he related it to me (viz.) in the Year 1777 when I married I perhaps may not have been correct—he has been Dead upward of 5 Years—The present is only to desire your advice & assistance in settling myself & family in one of the United States of America, the natural propensity of the Governors of this country being War; trade suffers & taxes must consequently encrease, makes it difficult to provide competantly for a large family (I have five Sons & one Daughter, the eldest John Madgwick Wilcocks 14 Years) I have been always a Shopkeeper (viz.) selling Linen & woolen drapery, Haberdashery, Grocery &c. but know something of Agriculture as practise’d in this Country, & can carry with me upwards of one thousand pounds immediately two thousand more at the sale of my houses here & have an annuity during my wifes Life of £100 pr annm from the British funds—I most sincerely beg pardon for troubling you, with this impertinent epistle, at same time hope & beg you will so far notice it, as to return me what I desire your advice & assistance in the purchase of an eligible piece of ground—one of your Consuls with whom I am in ha⟨bits⟩ of friendship (Mr Vanderhorst of Bristol) recommends Charlestown⟨,⟩ South Carolina, but I am afraid the Climate may be too warm for an English constitution—however if a more suitable place is not recommended to me, I will embrace that, being convinced it is my duty, to leave this unhappy Country. I am Honored Sr Your mo. obedt & Hble ⟨Sert⟩

John Wilcocks Junr

